 


114 HR 5448 IH: To expand the Yellow Ribbon Reintegration Program to include members of the Armed Forces serving on active duty and the families of such members.
U.S. House of Representatives
2016-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5448 
IN THE HOUSE OF REPRESENTATIVES 
 
June 10, 2016 
Ms. Brown of Florida introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To expand the Yellow Ribbon Reintegration Program to include members of the Armed Forces serving on active duty and the families of such members. 
 
 
1.Expansion of Yellow Ribbon Reintegration ProgramSection 582(l) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 10 U.S.C. 10101 note) is amended by striking a member of a reserve component and inserting a member of the Armed Forces (including a member of a reserve component).  